         Case 1:20-cv-00581-BR         Document 1-1       Filed 04/09/20     Page 1 of 7




                     DECLARATION of CHRISTOPHER KARABINAS

       I, Christopher Karabinas, do hereby declare:

                               BACKGROUND/EXPERIENCE

       1. I am a Special Agent (SA) of the Department of Homeland Security (DHS),

Homeland Security Investigations (HSI) and have been so employed since December 2010. I am

currently assigned to the resident agent in charge office, Medford, Oregon. I have successfully

completed the eleven-week Criminal Investigator Training Program (CITP) course at the Federal

Law Enforcement Training Center and the sixteen-week Homeland Security Investigations

Special Agent Training (HSISAT) course put on by U.S. Immigration and Customs

Enforcement’s (ICE) Homeland Security Investigations (HSI) Academy, where I learned the

skills necessary to conduct federal criminal investigations, including investigating crime scenes,

interviewing witnesses and suspects, and writing reports and affidavits. Prior to this, I was

employed as a U.S. Customs and Border Protection Officer, Immigration Officer, and a U.S.

Federal Air Marshal and have been a federal law enforcement officer since August of 2000.

During my tenure as a federal law enforcement officer, I have investigated and/or participated in

investigations of money laundering, narcotics trafficking, fraud, smuggling, and theft. I have also

acquired knowledge and information about the illegal drug trade and the various means and

methods by which it is furthered from formal and informal training, other law enforcement

officers and investigators, informants, individuals I have arrested and/or interviewed, and my

participation in other investigations. I am a participating member of the Medford Area Drug and

Gang Enforcement Taskforce (MADGE) located in Medford Police Department’s drugs and

gang division. I have written and directly been involved in writing no fewer than twenty search


Declaration of Christopher Karabinas                                                 Page 1
                                                                                   Exhibit A
         Case 1:20-cv-00581-BR             Document 1-1   Filed 04/09/20       Page 2 of 7




and seizure warrants and have participated in the service of no fewer than twenty federal search

warrants involving criminal money laundering, drug violations, income tax charges and other

criminal activities during which evidence of criminal violations was seized.

       2. I have participated in searches of premises and assisted in evidence gathering by

means of search warrant. I have received training in investigating money laundering and have

had the opportunity to study and investigate numerous examples of money laundering schemes

specifically pertaining to the laundering of drug proceeds. I have received approximately 80

hours of specialized training from the Federal Law Enforcement Training Center regarding asset

forfeiture and financial investigations.

       3. I have participated in hundreds of investigations at the federal, state, and local levels.

These investigations have pertained to narcotics trafficking and laundering drug proceeds as well

as a variety of criminal activities including bulk cash smuggling, alien smuggling, fraud, illegal

exportation of munitions, interstate transportation of stolen property, and wire fraud.

                             PURPOSE OF THIS DECLARATION

           4. This declaration is submitted in support of a civil complaint in rem for forfeiture

of $27,030 in U.S. currency seized from Frank Daloia on November 6, 2019, on Interstate 5 (I-5)

in the vicinity of milepost 14 near Jackson, Oregon. As discussed below, I believe there is

probable cause to believe that the $27,030 is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6), as it constitutes moneys intended to be furnished by any person in exchange for a

controlled substance or the proceeds traceable to an exchange of controlled substance in

violation of 21 U.S.C. § 841, specifically marijuana, a schedule I controlled substance, or

moneys used or intended to be used to facilitate any violation of 21 U.S.C. § 841(a)(1),


Declaration of Christopher Karabinas                                                 Page 2
                                                                                   Exhibit A
         Case 1:20-cv-00581-BR          Document 1-1       Filed 04/09/20      Page 3 of 7




specifically the manufacture and distribution of marijuana.

       5. I have participated in this investigation and the following information is derived from

my personal observation, interviews, and review of physical evidence as well as review of

reports generated by other law enforcement officials and discussions with other investigators

who have personal knowledge of the matters covered in those reports, and from conversations

with persons who have personal knowledge of the events described herein. I have not included

all the details of the investigation, only those facts that I believe necessary to demonstrate a

probable cause to proceed with civil forfeiture of the $27,030.



                           SUMMARY OF THE INVESTIGATION

       6. On November 6, 2019, at approximately 12:05 pm, Oregon State Police (OSP)

Trooper Peterson was working in a marked OSP patrol car on I-5 near milepost 12. Trooper

Peterson is a narcotics canine handler, and his canine, Jaxson, was with him in his patrol vehicle.

Trooper Peterson observed a white Nissan Altima, California license 8DKK764, change lanes

from the passing lane to the slow lane and not signal when it passed his patrol car. He initiated a

traffic stop. He approached the passenger side of the vehicle and immediately could smell a mild

odor of marijuana coming from inside the Altima. He explained to the driver the reason for the

traffic stop. The driver stated that he always signals and even signals inside parking lots. He

informed the driver that he would be issuing a warning for the traffic violation. He asked the

driver for his driver’s license, and the driver provided his Arizona driver’s license identifying

him as Frank Daloia with an address in Tucson, Arizona. Mr. Daloia also provided a rental

agreement that showed the vehicle was a rental out of Tucson, Arizona. Mr. Daloia was


Declaration of Christopher Karabinas                                                  Page 3
                                                                                    Exhibit A
          Case 1:20-cv-00581-BR        Document 1-1       Filed 04/09/20     Page 4 of 7




extremely nervous, very talkative, and his hands and legs were shaking, and he did not look at

Trooper Peterson.

         7. Trooper Peterson told Mr. Daloia that he would be issuing him a warning and asked

him to step outside his vehicle. He asked Mr. Daloia where he was traveling to, and he said

Portland, Oregon, to visit friends. He asked Mr. Daloia about work, and he said he sells minerals

and gems for a living. He asked Mr. Daloia if he had been to Portland before and he said “yes.”

Mr. Daloia was rubbing his head and face every time he was asked a question.

         8. Trooper Peterson asked Mr. Daloia if he had luggage inside the vehicle, and he stated

it was in the trunk. He asked Mr. Daloia if there was marijuana in the vehicle, and Mr. Daloia

rubbed his face, stated “no”, and looked away. He asked Mr. Daloia if there was any cocaine in

the vehicle, and he stated “no” and looked away. He asked Mr. Daloia if there were any large

amounts of U.S. currency, and he stated “no” and looked down at the ground.

         9. Trooper Peterson asked Mr. Daloia if he would consent to a search of his vehicle. Mr.

Daloia stated that he did not know. Officer Peterson presented an OSP consent to search form.

Mr. Daloia read the form and said he would show Trooper Peterson the trunk. Trooper Peterson

told Mr. Daloia that he wanted to search the whole vehicle, and Mr. Daloia denied consent.

Trooper Peterson advised Mr. Daloia that he would be running his narcotics canine around the

vehicle and that if the canine showed a positive indication for narcotics then a probable cause

search would take place. Trooper Peterson patted down Mr. Daloia for weapons and located a

large amount of U.S. currency in his pants pocket. At that time, OSP Trooper Smith arrived on

scene.




Declaration of Christopher Karabinas                                                Page 4
                                                                                  Exhibit A
         Case 1:20-cv-00581-BR         Document 1-1       Filed 04/09/20     Page 5 of 7




       10. Trooper Peterson deployed his canine, Jaxson, and Jaxson showed a positive

indication of narcotics in two locations on the vehicle. Trooper Peterson told Mr. Daloia that

Jaxson showed a positive indication to a controlled substance, and Mr. Daloia stated, “Okay.”

       11. Trooper Peterson conducted a probable cause search of the vehicle that revealed a

large empty black duffel bag in the trunk that smelled like marijuana, and a suitcase in the trunk.

He located a silver bag in the suitcase that contained a large amount of U.S. currency. After

locating the currency, Mr. Daloia was detained for the crime of money laundering. Mr. Daloia

stated that he forgot about the money in the suitcase. Mr. Daloia was advised of his Miranda

Rights and was asked if he would be willing to drive his vehicle back to the OSP patrol office

and conduct an interview, and he replied “yes.”

       12. At the OSP patrol office, Mr. Daloia was interviewed by Trooper Peterson and OSP

Detective Tom Willis. In summary, Mr. Daloia admitted to driving to Portland, Oregon, to

purchase marijuana. He was hoping to purchase about ten pounds. This was his second trip to

Oregon to purchase marijuana. The first trip was last month, and he purchased about ten pounds.

He pays $1,600 per pound and he can sell it for $2,500 to $3,000 per pound in Arizona. He made

approximately $5,000 from his first marijuana deal. The money located in his vehicle was his.

About half the money was income from his gemstone business. He thinks that approximately

$5,000 to $7,000 of the money was from his first marijuana transaction. The rest of the money

was from his business income. Later in the interview, Mr. Daloia changed his story about the

marijuana going to Arizona and stated it was going to a person in Los Angeles. He declined to

say whom the marijuana was going to.




Declaration of Christopher Karabinas                                                Page 5
                                                                                  Exhibit A
         Case 1:20-cv-00581-BR         Document 1-1       Filed 04/09/20     Page 6 of 7




       13. Mr. Daloia was asked for written consent to search his cell phones, including two

Samsung flip style phones, an LG Smartphone and an Apple iPhone. Mr. Daloia reviewed the

consent to search form and signed it. OSP examined the content of Mr. Daloia’s cell phones and

found no evidence of drug trafficking in communications or photos.

       14. At the conclusion of the interview, Mr. Daloia was presented a DHS form 4607,

Notice of Abandonment and Assent to Forfeiture of Prohibited or Seized Merchandise. He

refused to sign the form. Mr. Daloia was then cited and released for the crime of money

laundering.

       15. Frank Daloia submitted an administrative claim for the money. In his claim he stated,

“I claim all of the $27,030 and it is mine.” He provided no documentation or other information

supporting his claim.

       16. Based on the above, and my training and investigative experience, I have probable

cause to believe that the $27,030 in U.S. currency is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6), as it constitutes moneys intended to be furnished by any person in exchange for a

controlled substance or the proceeds traceable to an exchange of controlled substance in

violation of 21 U.S.C. § 841, specifically marijuana, a schedule I controlled substance, or

moneys used or intended to be used to facilitate any violation of 21 U.S.C. § 841(a)(1),

specifically the manufacture and distribution of marijuana.

       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

      Executed this 9th day of April 2020.


                                          s/ Christopher Karabinas_____

Declaration of Christopher Karabinas                                                Page 6
                                                                                  Exhibit A
       Case 1:20-cv-00581-BR      Document 1-1       Filed 04/09/20       Page 7 of 7




                                       Christopher Karabinas
                                       Special Agent
                                       Homeland Security Investigations




Declaration of Christopher Karabinas                                            Page 7
                                                                              Exhibit A
